Pee. CubiaM.
In the record, as to judgment in the court below and the ruling of the court below on exceptions and assignments of error from the General County Court of Buncombe County to the Superior Court, we find: “The defendant, in apt time excepted to the signing of the judgment as appears of record and to the ruling of the court.” Nowhere in the record does it show any exceptions and assignments of error from the court below to this Court. In Smith v. Texas Co., 200 N. C., 39, (41), is the following: “In the absence of assignments of error appearing in the transcript on an appeal to this Court, the appeal will ordinarily be dismissed on the motion of the appellee. Where, however, no error appears in the record proper, the judgment may be affirmed. In the instant case, the only exception appearing in the record, is to the judgment. We find no error in the judgment. The exceptions cannot be sustained.” McIntosh N. C. Practice & Procedure in Civil Cases, p. 65. Cook v. Bailey, 190 N. C., 599. This question has also been decided in Bakery v. Ins. Co., 201 N. C., 816.
In the judgment we find no error. For the reasons given, the judgment is
Affirmed.